Case 19-33164-acs       Doc 18      Filed 04/29/20       Entered 04/29/20 07:16:52             Page 1 of 1

                UNITED STATES BANKRUPTCY COURT
                                Western District of Kentucky
      IN RE:                                                            Case No.:19−33164−acs
      Chad Michael Janssen
                                                                        Chapter: 13
                                  Debtor(s)                             Judge: Alan C. Stout




                                NOTICE OF HEARING
      TO THE DEBTOR(S) AND ALL PARTIES IN INTEREST:

      PLEASE TAKE NOTICE that a hearing will be held in the above−referenced case as
      listed below to consider and act upon the matters listed below and transact other
      business as may properly come before the Court:

      Notice of Hearing regarding Motion for Relief from Stay regarding 2013 DODGE
      DURANGO − VIN 1C4RDHAG7DC689352. Filed by Creditor Bridgecrest Acceptance
      Corporation, an affiliated company of Bridgecrest Credit Company, LLC 17. ANY
      OBJECTION TO THE MOTION HEREIN SHALL BE FILED WITH THE COURT
      NO LATER THAN SEVEN DAYS PRIOR TO THE DATE OF HEARING. THE
      AUTOMATIC STAY SHALL REMAIN IN FULL FORCE AND EFFECT PENDING
      SAID HEARING. Hearing scheduled for 6/9/2020 at 11:00 AM (Eastern Time) by
      TELEPHONE. Parties to call in at 1−888−684−8852 and use the Access Code
      2390218#. Parties are to use the prompt to bypass the security code. Parties are directed
      to put their call on mute until their case is called. cc: matrix. (Graham, S)

      PLEASE TAKE ADDITIONAL NOTICE that should a continuance of the hearing be
      necessary for good cause shown, the movant shall request the continuance in writing,
      with notice to all parties in interest, no later than seven (7) days prior to the scheduled
      hearing.



      Dated: 4/29/20
                                                              FOR THE COURT
      By: slg                                                 Elizabeth H. Parks
      Deputy Clerk                                            Clerk, U.S. Bankruptcy Court
